PER CURIAM.
We affirm both the revocation of the appellant’s probation and the sentence imposed. However, there was no evidence presented to the trial court to support several of the violations of probation included in the revocation order. The evidence did show that the appellant had absconded from his probation, and had committed a new law violation. The revocation order must be corrected to accurately reflect the evidence before the trial court. Dukes v. State, 528 So.2d 531 (Fla. 2d DCA 1988).
Reversed and remanded.
RYDER, A.C.J., and HALL and BLUE, JJ., concur.